Opinion issued June 23, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00420-CR
                            ———————————
                  MOHAMAD GATH ALASKARI, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No 5.
                            Harris County, Texas
                        Trial Court Case No. 1960632


                          MEMORANDUM OPINION

      On June 12, 2015, appellant, Mohamad Gath Alaskari, filed a motion to

dismiss this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.
42.2(a), (b). Accordingly, we grant the motion and dismiss the appeal. We dismiss

any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2